                       Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.1 Page 1 of 51
JS 44 (Rev. 0)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
MarketPlace North, LLC                                                                                      Motion Industries, Inc.

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Stephen Hessen                                                                                              John Conway
Kreis, Enderle, Hudgins & Borsos, P.C.                                                                      SouthBank Legal: LaDue | Curran | Kuehn
PO Box 4010, Kalamazoo, MI 49003 (269) 324-3000                                                             100 E. Wayne St., Suite 300, South Bend, IN 46601 (574)968-0760

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. Section 1332
VI. CAUSE OF ACTION Brief description of cause:
                                           Lawsuit claiming breach of Lease
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         276,757.94                               JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
08/29/2019                                                              /s/John A. Conway P80364
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
  Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.2 Page 2 of 51



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

MARKETPLACE NORTH, LLC,                          )
                                                 )
               Plaintiff,                        )
                                                 ) CASE NO:
       v.                                        )
                                                 )
MOTION INDUSTRIES, INC.,                         )
                                                 )
               Defendant.
                                                 )


                                   NOTICE OF REMOVAL

       For its Notice of Removal of this action to the United States District Court for the

Western District of Michigan, Southern Division, the Defendant, Motion Industries, Inc.

(“Motion”), states as follows:

                                          Introduction

       1.      On or about July 22, 2019, the Plaintiff, MarketPlace North, LLC

(“MarketPlace”), filed suit against Motion in the Michigan Circuit Court for the County of St.

Joseph, under Cause No. 2019-565-CK (the “Lawsuit”). A true and correct copy of

MarketPlace’s Complaint is included in Exhibit A.

       2.      Motion first received notice of the Lawsuit on or about July 31, 2019.

       3.      MarketPlace’s Complaint includes one claim, which is for breach of contract.

                     Subject Matter Jurisdiction: Diversity of Citizenship

       4.      This Court has subject matter jurisdiction based on diversity of citizenship.

       5.      Motion is a citizen of the States of Delaware and Alabama because it is a

Delaware corporation whose principal place of business is located at 1605 Alton Road,

Birmingham, Alabama 35210. 28 U.S.C. § 1332(c)(1).
  Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.3 Page 3 of 51



       6.      For diversity purposes, limited liability companies and other unincorporated

entities have the citizenship of each partner or member. See Delay v. Rosenthal Collins Group,

LLC, 585 F.3d 1003, 1005 (6th Cir. 2009).

       7.      MarketPlace is a Michigan limited liability company (see Complaint, ¶ 1), and,

upon information and belief, no member is a citizen of Delaware or Alabama.

       8.      Complete diversity of citizenship exists between MarketPlace and Motion.

       9.      MarketPlace alleges that Motion’s alleged breach of a contract damaged

MarketPlace in an amount of at least $276,757.94. See Complaint, ¶ 14. Therefore, the amount in

controversy exceeds $75,000, exclusive of interest and costs. See id.

       10.     Therefore, this Court has subject matter jurisdiction over this case based on

diversity of citizenship under 28 U.S.C. § 1332.

                                   Procedural Requirements

       11.     The Lawsuit is properly removed to this Court pursuant to 28 U.S.C. § 1441.

       12.     Under W.D. Mich. LR 3.2.(a), this Court is the proper district court for this case

because it arose in St. Joseph County, State of Michigan. Venue is proper under 28 U.S.C.

§§ 1391(b)(2) and 1446(a).

       13.     This Notice of Removal is accompanied by copies of all process, pleadings, and

orders served upon Motion and all documents filed by Motion in this action. These documents

are attached to this Notice as Exhibit A.

       14.     The Defendant is filing this Notice of Removal within 30 days after it received the

initial pleading setting forth the claim for relief; therefore, the time for filing this Notice of

Removal under 28 U.S.C. § 1446(b) has not yet expired.

       15.     A true copy of this Notice of Removal will be filed with the Clerk of the Circuit

Court for the County of St. Joseph as provided by law.


                                                   2
  Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.4 Page 4 of 51



       16.    This Notice of Removal is signed in compliance with Rule 11 of the Federal

Rules of Civil Procedure.

       WHEREFORE, Motion notifies this Court of the removal of this action from the Circuit

Court for the County of St. Joseph, Michigan.




                                                3
  Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.5 Page 5 of 51



                                            Respectfully submitted,

                                            /s/ John A. Conway
                                            John A. Conway (P80364)
                                            Paul E. Harold (25917-71)
                                            SouthBank Legal: LaDue | Curran |Kuehn
                                            100 E. Wayne Street, Suite 300
                                            South Bend, IN 46601
                                            Tel: (574) 968-0760
                                            Fax: (574) 968-0761
                                            jconway@southbank.legal

                                            Attorney for Defendant Motion Industries, Inc.



                               CERTIFICATE OF SERVICE
         I certify that on August 29, 2019, I served the foregoing document with, via regular US
first class mail, correct postage prepaid to the following counsel of record:

              Stephen J. Hessen (P41663)
              Kreis, Enderle, Hudgins & Borsos, P.C.
              P.O. Box 4010
              Kalamazoo, MI 49003

       I also certify that on August 29, 2019, I electronically filed the foregoing document with
the Clerk of the Court using the CM/ECF system, which sent notification of such filing to the
attorneys of record in the case.


                                            /s/ John A. Conway




                                               4
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.6 Page 6 of 51
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.7 Page 7 of 51



                                 Exhibit A
                            State Court Filings
                                [Attached]




                                    5
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.8 Page 8 of 51
          Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.9 Page 9 of 51
A   lb.

;_:_t CT Corporation                                                              Service of Process
                                                                                  Transmittal
                                                                                  07/31/2019
                                                                                  CT Log Number 535969736
          TO:     Scott Smith, Corporate Counsel
                  Genuine Parts Company
                  2999 Wildwood Pkwy
                  Atlanta, GA 30339-8580

          RE:     Process Served in Alabama

          FOR:    Motion Industries, Inc. (Domestic State: DE)




          ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

          TITLE OF ACTION:                  MarketPlace North, LLC, Pltf. vs. Motion Industries, Inc., Dft.
          DOCUMENT(S) SERVED:               Summons, Complaint, Exhibit(s)
          COURT/AGENCY:                     St. Joseph County - 45th Judicial Court, MI
                                            Case # 2019565CK
          NATURE OF ACTION:                 Complaint for breached the Lease
          ON WHOM PROCESS WAS SERVED:       C T Corporation System, Montgomery, AL
          DATE AND HOUR OF SERVICE:         By Process Server on 07/31/2019 at 13:00
          JURISDICTION SERVED:              Alabama
          APPEARANCE OR ANSWER DUE:         Within 21 days after receiving this summons
          ATTORNEY(S) / SENDER(S):          Stephen J. Hessen
                                            KREIS, ENDERLE, HUDGINS Et BORSOS, P.C.
                                            P.O. Box 4010
                                            Kalamazoo, MI 49003
                                            269-324-3000
          ACTION ITEMS:                     CT has retained the current log, Retain Date: 07/31/2019, Expected Purge Date:
                                            08/05/2019
                                            Image SOP
                                            Email Notification, Kathleen Eidbo KATHLEEN_EIDBO@GENPT.COM

                                            Email Notification, Christopher Galla chris_galla@genpt.com

                                            Email Notification, Scott Smith SCOTT SMITH@GENPT.COM

                                            Email Notification, Patsy Green patsy_green@genpt.com

                                            Email Notification, Norma Pittillo norma_pittillo@genpt.com
                                            Email Notification, Ernie Wetzler Ernie_Wetzler@genpt.com

                                            Email Notification, ROBERT SWANN robert.swann@motion-ind.com

                                            Email Notification, Carolyn Green carolyn.green@motion-ind.com




                                                                                  Page 1 of 2 / JN
                                                                                  Information displayed on this transmittal is for CT
                                                                                  Corporation's record keeping purposes only and is provided to
                                                                                  the recipient for quick reference. This information does not
                                                                                  constitute a legal opinion as to the nature of action, the
                                                                                  amount of damages, the answer date, or any information
                                                                                  contained in the documents themselves. Recipient is
                                                                                  responsible for interpreting said documents and for taking
                                                                                  appropriate action. Signatures on certified mail receipts
                                                                                  confirm receipt of package only, not contents.
    Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.10 Page 10 of 51
A lb.


;_:_t CT Corporation                                              Service of Process
                                                                  Transmittal
                                                                  07/31/2019
                                                                  CT Log Number 535969736
        TO:    Scott Smith, Corporate Counsel
               Genuine Parts Company
               2999 Wildwood Pkwy
               Atlanta, GA 30339-8580


        RE:    Process Served in Alabama

        FOR:   Motion Industries, Inc. (Domestic State: DE)




        SIGNED:                          C T Corporation System
        ADDRESS:                         2 North Jackson Street
                                         Suite 605
                                         Montgomery, AL 36104
        TELEPHONE:                       212-590-9070




                                                                  Page 2 of 2 / JN
                                                                  Information displayed on this transmittal is for CT
                                                                  Corporation's record keeping purposes only and is provided to
                                                                  the recipient for quick reference. This information does not
                                                                  constitute a legal opinion as to the nature of action, the
                                                                  amount of damages, the answer date, or any information
                                                                  contained in the documents themselves. Recipient is
                                                                  responsible for interpreting said documents and for taking
                                                                  appropriate action. Signatures on certified mail receipts
                                                                  confirm receipt of package only, not contents.
          Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.11 Page 11 of 51

                                                                      Original - Court                             2nd copy- Plaintiff
Approved, SCAO                                                        1st COpy-- Defendant                         3rd copy • Return
        STATE OF MICHIGAN                                                                                                     CASE NO,
                JUDICIAL DISTRICT
45TH             JUDICIAL CIRCUIT
                COUNTY PROBATE
                                                                     SUMMONS
                                                                                                                   /9-505 eg.
,Court address                                                                                                                     Court telephone no.
  125 West Main Street, P. 0. Box 189, Centreville, MI 49032                                                                           269-467-5542
 Plaintiff's name(s). address(es), and telephone no(s).                            Defendant's name(s), address(es). and telephone no(s).
MarketPlace North, LLC                                                             Motion Industries, Inc.
 P.O. Box 350                                                                      Resident Agent: C T Corporation System
 Three Rivers, MI 49093                                                            2 North Jackson St., Suite 605
                                                                                   Montgomery, AL 36104
Plaintiff's attorney, bar no., address, and telephone no.
Stephen J. Hessen (P41663)                                                                                                 Asstned to
Kreis, Enderle, Hudgins & Borsos, P.C.                                                                       mON. PAUL STUTESMAN
P.O. Box 4010
Kalamazoo, MI 49003
(269) 324-3000
Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk along with your complaint
and, if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.

Domestic Relations Case
O There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
   family members of the person(s) who are the subject of the complaint.
0 There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
   the family or family members of the person(s) who are the subject of the complaint. Attached is a completed case inventory
   (form MC 21) listing those cases.
O It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
   the family or family members of the person(s) who are the subject of the complaint.

Civil Case
     This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.
O    MDHHS and a contracted health plan may'have a right to recover expenses in this case. I certify that notice and a copy of
     the complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
O    There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the
     complaint.
O    A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

     been previously filed in       0 this court, 0                                                                                       Court, where
     it was given case number                                                and assigned to Judge
     The action 0 remains 0 is no longer                     pending.

Summons section completed by court clerk.                     SUMMONS

NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
1. You are being sued.
2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and
   serve a copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were
   served outside this state).
3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief
   demanded in the complaint.
4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter
   to help you fully participate in court proceedings, please contact the court immediately to make arrangements.


Issue date                       Expiration date                     Court Clerk Lindsay Oswal
July 25 2019                      October 24, 2019                             •
 This summons is invalid unless served on or before its expiration date. This document must be seals     al of the court                     Deputy

MC 01 (6119)     SUMMONS                                                                       MCR 1.109(D), MCR 2,102(13). MCR 2.103. MCR 2.104, MCR 2.105
 Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.12 Page 12 of 51




                                      STATE OF MICHIGAN
               IN THE 45Tli CIRCUIT COURT FOR THE COUNTY OF ST. JOSEPH
                 125 W. Main St., P. 0. Box 189, Centreville, MI 49032 269-467-5542

  MarketPlace North, LLC,                             Case No. 20197         565        -CK


• V.

  Motion Industries, Inc.,

                   Defendant.


  Stephen J. Hessen (P41663)
  Kreis, Ended; Hudgins & Borsos, P.C.
  Attorneys for Plaintiff
  P.O. Box 4010
  Kalamazoo, MI 49003-4010
  (269) 324-3000
  shessen@kreisenderle.com


                                               COMPLAINT

         The Plaintiff, MarketPlace North, LLC, by and through its attorneys, ICreis, Enderle,

  Hudgins & Borsos, P.C., for its Complaint against Motion Industries, Inc., states as follows:

                                   JURISDICTION AND VENUE

          I.       Plaintiff; MarketPlace North, LLC, is a Michigan limited liability company

  ("MarketPlace"), doing business at 54 'A Main Street, P. 0. Box 350, Three Rivers, MI 49093.

         2.        Defendant, Motion Industries, Inc. ("Motion"), upon information and belief, is a

  Delaware company doing business at 1605 Alton Road, Birmingham, AL 35210 and whose

  registered office is c/o C I Corporation, 2 North Jackson St., Suite 605, Montgomery, AL 36104.

         3.        The amount in controversy exceeds $25,000.00.
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.13 Page 13 of 51

Complaint                                                                              Page 2 of 3


         4.    The jurisdiction is proper in this court because this lawsuit involves real property

that is the subject of a lease agreement that is located at 360 Enterprise Drive, Three Rivers,

Michigan 49093 ("Property").

         5.    On May 21, 2018, Plaintiff and Motion executed a certain Lease attached as

Exhibit 1 (the "Lease"), for certain space located in building located on the Property (the

"Leased Premises").

         6.    Motion never occupied the Property, never made any payments that were required

under the Lease, and has materially breached the Lease.

         7.    Plaintiff is entitled to any of its damages which flow from Motion's breach of the

Lease.

         8.    Motion is obligated under Section 3 of the Lease to pay annual "Base Rent" of

$21,258.00 ($1,771.50 on a monthly basis), subject to annual increases based upon the increase

in the Consumer Price Index (the "CPI").

         9.    For purposes of this lawsuit, Plaintiff is using two percent (2%) increases in the

CPI to establish damages.

         10.   Motion is further obligated under Section 4 of the Lease to pay annual

"Additional Rent" or $21,258.00 ($1,771.50 on a monthly basis), subject to annual increases

based upon the increases in the CPI. Plaintiff again assumes 2% increases.

         11.   Motion is obligated under Section 9 of the Lease to pay utilities.

         12.   Plaintiff incurred $23,836.48 for Lease expenditures prior to the Lease signing

and $22,113.50 for expenditures after the Lease signing.

         13.   The Lease provides for interest payments of ten percent (10%) per annum on all

unpaid amounts due under the Lease.
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.14 Page 14 of 51

Complaint                                                                                Page 3 of 3


        14.    Plaintiff estimates damages at a minimum of $276,757.94, but which actual sum

will depend on the actual CPI increase from year to year and the actual cost of the utilities for the

Leased Premises.

        15.    Motion is also obligated under Section 24 of the Lease to pay Plaintiff's attorney

fees and costs related to Defendant's default or breach of the Lease.

        16.    Demands made by Plaintiff to Defendant to pay a just and equitable amount due

have been refused.

       WHEREFORE, Plaintiff prays for a Judgment in an amount which this Court determines

to be just and equitable, including interest, costs, and attorney fees.

                                               KREIS, ENDERLE,
                                               HUDGINS & BORSOS, P.C.



DATED: July     2 2„ 2019                                                               //,520
                                                       Stephen J. He se 6
                                                       Attorney for Plaintiff
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.15 Page 15 of 51




                                                  LEASE

            This lease ("Lease") has an effective date of ..01 J.               , 2018 ("Effective
      Date"), and between MarketPlace North LLC, a Michig in lir ited liability company, whose
      address is 54 11 Main Street, P.O. Box 550, Three Rivers, Michigan 49093 ("Landlord"), and
      Motion Industries Inc., 1605 Alton Road, Birmingham, AL 35210, ("Tenant").

                                                 Aureement

             The parties hereto agree to the following Lease terms for which there is adequate
      consideration.

              1.      Locatiorl, Landlord is the owner of real property located at 360 Enterprise Drive,
      Three Rivers, Michigan 49093 ("Landlord's Property"). Landlord, in consideration of the rents
      to be paid and the covenants and agreements to be performed by Tenant, hereby leases to Tenant
      approximately seven thousand eighty six (7,086) square feet of a larger building ("Building")
      located on Landlord's Property (the "Leased Premises"). The Landlord's Property is legally
      described on attached Exhibit A and the Building and Tenant's Leased Premises are more
      particularly shown on the drawing attached hereto as Exhibit B. Them is a truck ramp with three
      (3) truck dock doors within the Leased Premises. Par all purposes under this Lease, the parties
      agree that the square footage of the Leased Premises is 7,086 fees, even if the actual square
      footage is different. Notwithstanding the foregoing, however, the Landlord is attempting to lease
      vacant space in the Building in which the Leased Premises is located and a future tenant or
      tenants may request use of the same three (3) truck doors south of the truck dock area and the
      ground level overhead door, which shall originally be parr of the 7.086 square foot Leased
      Premises and which are shown on Exhibit C. The Leased Premises are a combination of the two
      areas labeled Motion Industries and 3,100 square foot proposed common dock space ("Common
      Dock Space") on Exhibit C.

             The areas shown on Exhibit C as "VS" are currently or may be vacant space which
      Landlord will be leasing to tenants. As illustrated on Exhibit C, one or more of the tenants may
      need access to the Common Dock Space. If the Common Dock Space is utilized by future
      tenants, then Landlord will notify the Tenant and in such case, the Common Dock Space may be
      configured by the Landlord which shall include the construction of a north wall and an overhead
      door for Tenant as shown on E2ddblt C. The exact configuration and square footage of the
      Common Dock Space and the Leased Premises after Landlord leases vacant space to other
      tenants shall be subject to Landlord's determination but in no case shall the north wall of the
      Leased Premises extend south of the south wall of the Common Dock Space on which the




                                                                            PLAINTIFF'S
                                                                              EXHIBIT
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.16 Page 16 of 51




    Lease
    Page 2 of 21

    overheard door is located. During the reconfiguration period? Tenant shall not pay Rent or
    Additional Rent on the Common Dock Space. When the reconfiguration is complete (including
    the construction of the new wall and overhead door), then the Tenant shall pay Rent and
    Additional Rent on its Leased Premises based on the square foot price set forth below and a
    prorated amount of Rent and Additional Rent for the Common Dock Space depending on the
    number of users. For example only, if them is only one other tenant using the Common Dock
    Space with Tenant, then Tenant shall pay one-half (1/2) of the Rent and Additional Rent for the
    square footage of the Common Dock Space as the same is calculated by the Landlord. If there
    are three (3) tenants total, then Tenant shall pay one-third (1/3) of the Common Dock Space, etc.

             2.      Tertn. The term of this Lease shall be five (5) years. commencing on the earlier
     of sixty-five (65) days from the Effective Date or the date. on which Landlord's Work (defined
     below) is substantially complete and the Leased Premises have been delivered to Tenant (the
     "Commencement Date"), and ending five (5) years thereafter, unless sooner terminated under the
     provisions hereof. As used herein, the turn "Lease Year" shall mean each twelve (12) month
     period of this Lease, commencing on the first date of the term of this Lease, and each
     anniversary date thereafter.

            The Leased Premises shall be deemed not to be delivered if (a) Landlord has not provided
     Tenant with keys or lock combinations for all doors or gates securing the Leased Premises, (b)
     Tenant cannot obtain all utilities to the Leased Premises within a commercially reasonable period
     by request to the appropriate utility service provider unless such failure is due to the fault of
     Tenant, (c) the Leased Premises are in the possession of any third party claiming a right of
     possession through the Landlord, or (d) the Leased Premises are not free of trash, debris or
     personal property of the Landlord or any third party.

             Provided this Lease is in force and Tenant is not in default beyond any applicable cure
     period, Tenant may have the option to extend this Lease for one (1) additional term which shall
     not he less than three (3) years nor more than five (5) years (the "Renewal Period"). In the event
     Tenant intends to extend this Lease, as above provided. Tenant shall give written notice thereof
     to Landlord which notice shall (a) define What period Tenant wishes the Renewal Period to be
     between three (3) and Five (5) years; and (b) be delivered not more than twelve (12) months nor
     less than six (6) months prior to the end of the initial Lease term, or the tight to renew shall be
     void and not in effect. The Lease "Term" shall include, when used herein, the initial term
     together with any renewal terms that are available and exercised hereunder.

             Notwithstanding anything to the contrary contained in this Lease, Tenant shall have the
     right to terminate this Lease at any time after the thirty-sixth (36th) month of the Term by
     providing Landlord with prior written notice, provided. however, that a contingency of early
     termination, Tenant shall pay to Lundlord, prior to the termination date, the following: (a) a
     prorated portion of the $1.0,000.00 contribution which Landlord is paying towards the
     completion of Landlord's Work; (b) the equivalent, of twenty-five percent (25%) of the
     remaining Rent and Additional Rent (based on the amounts then due for Rent and Additional
     Rent) for remainder of the Term of this Lease; and (c) a prorated portion of the brolcer
     commission that Landlord is paying for the five (5) year Term of this Lease.
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.17 Page 17 of 51




      Lease
      Page 3 of 21

              Thus, for illustration purposes only, this Lease is forfeited by Tenant after three (3)
      years, then the amount owed by Tenant upon termination to Landlord shall be forty percent
      (40%) of the $10,000.00 contribudon pursuant to Subsection (a) above (i.e., 84,000.00), and
      40% of the total broker commission Landlord has paid to Callender Commercial for its
      commission for Subsection (c). For Subsection (b), the Rent and Additional Rent owed would be
      25% of the total Rent and Additional Rent owed for the remaining two (2) years of the Lease
      Term.

              All prorations under this Paragraph 2 shall be based on daily amount of the charges over
      the five (5) year Lease Term.

              3.     Amt. The monthly base rent (sometimes "Base Rent") for the Leased Premises
      during the first Lease Year shall be $3.00 per square foot or $21.258.00 annually and'S1 ,771.50
      per month. The monthly Base Rent for each Lease Year during the remainder of the Lease Term
      (including the Renewal Period, if any) shall be increased annually, on the anniversary date, by
      the CPI (consumer price index) as follows:

                     A.     Cost of Living Increases: The minimum monthly Base Rent shall be
                     increased by the cost of living as determined by the Official Consumer Price
                     Index published by the Bureau of Labor Statistics, United States Department of
                     Labor. The Consumer Index to be used will be that for "Urban Wasc Earners and
                     Clerical Workers (Revised. United States City Average) (1982-1934=100)",
                     hereinafter called "CPI".

                     An increase in monthly Rent for the second Lease Year shall be based upon a
                     comparison of ihe last CPI published prior to the end of the first Lease Year, to
                     the last CPI published prior to Commencement Date of this Lease. The amount of
                     the increased monthly Rent to be effective for such second Lease Year shall he
                     calculated by multiplying the monthly rental then in effect by the last CPI
                     published prior to the end of the first Lease Year. divided by the last CPI
                     published prior to Commencement Date. The amount of the increased monthly
                     Rent to be effective for subsequent Lease Years during the term of this Lease
                     shall be calculated by multiplying the minimum monthly Rent due for such Lease
                     Year under the provisions of this paragraph by the last CPI published prior to the
                     end of the previous Lease Year, divided by the Jest CPI published prior to
                     commencement of the previous Lease Year. If the monthly Rent shall not be
                     increased for one rental year. then the increased monthly Rent for the next Lease
                     Year shall be calculated by multiplying the Rent in effect at the end of said Lease
                     Year by the last CPI published prior to the end of said Lease Year divided by the
                     last CPI published prior to the commencement of the last Lease Year during
                     which there was a monthly rental increase. In the event that the CPI shall, during
                     the term of this Lease, cease to be used by the Bureau of Labor Statistics as a
                     means of measuring the cost of living, the parties hereto agree that the formula
                     used above may be revised to reflect a conversion of the new standard for
                     Measuring the cost of living adopted by the appropriate branch of the federal
                     government. In the event that no new standard is available, the Landlord shall
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.18 Page 18 of 51




     Lease
     Page 4 of 21

                    adopt a substitute index or substitute procedure which reasonably reflects and
                    monitors cost of living.

      The Monthly Base Rent and all other charges due and payable by Lessee hereunder are,
      collectively, referred to herein as the "Rent". Lessor agrees to accept Rent from Lessee via
     .clectronic account deposit. Lessor shall provide Lessee with a fully completed ACH rent deposit
      application and an IRS Form W-9 in order to facilitate electronic payment. Lessee shall provide
      Lessor with an ACH rent deposit application form upon the execution and delivery of this Lease.
      Lessor should deliver the ACH rent deposit application and IRS Form W-9 prior to the Rent
      Commencement Date to ensure prompt payment of the first month's Rent. The first month's
      Rent payment shall not be deemed past due until Lessor has returned the completed ACH rent
      deposit application and an MS Form W-9 to Lessee or Lessee and Lessor mutually agree to
      alternative Rent payment arrangements. Rent or other payments will be deemed paid on time if
      actually received by Lessor or Lessor's agent on or before the payment due date regantless of the
      address to which the Rent or other payment is sent and received.
             4.      Additional Rent. As additional rent, the Tenant shall pay all charges and costs
      due by Tenant under this Lease (sometimes "Additional Rent" and, together with Base. Rent, the.
      "Rent"). Such Additional Rent shall be payable by Tenant within thirty (30) days after
      presentation to Tenant by Landlord of an itemized bill for any portion of Additional Rent or
      within the timeframes set forth herein, whichever is longer. For calendar year 2018, the
      Operating Costs shall be $3.00 per square foot or $21,258.00 annually and $1.771.50 to be paid
      monthly toward the Landlord Maintenance and Repair expenses (collectively the "Operating
      Costs") as set forth below which shall be due with the monthly Base Rent. Tenant's contribution
      to the Operating Costs shall also increase by the CPI as Base Rent is increased.

            Monthly Rent shall be paid on or before the first day of each month, and prorated, if
     necessary, for the first and last months of the Lease. All Rent shall be payable at the office of
     Landlord, or such other place as Landlord may designate, without any prior demand therefor and
     without any deductions or set-off whatsoever.

             5.     Security Deposit. Intentionally Omitted.

             6.    Taxes. Dining the term of this Lease, and any Renewal Period, if any, Landlord
     shall be responsible to pay all taxes and special assessments related to Landlord's Property.
     Notwithstanding the foregoing, Tenant shall be fully responsible to pay all personal property
     taxes, income taxes, or any other taxes related to Tenant's use and occupation of the Leased
     Premises_ Tenant shall pay all taxes timely, on or before the date said taxes are due.

            7.      'at Tenant covenants that the teased Premises shall he used and occupied only
     for parts and supplies storage and distribution, for offices and for sales. No other purpose or
     purposes will be allowed without the prior written consent of Landlord. Tenant shall also
     comply with all federal, state and local statutes, laws, rules and regulations governing Tenant's
     business on the Leased Premises.


                                            •
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.19 Page 19 of 51




      Lease
      Page 5 of 21

             8.      Repairs and Maintennnee.

                  A.         Tenant's Repair and Maintenance. Tenant shall maintain and repair the
                  entire interior of the Leased Premises, at its sole expense, including, but not limited
                  to1 all tenant improvements, interior walls, glass, doors. dropped ceilings, floor
                  coverings, wall treatments, light fixtures, built in cabinetry, window treatments and
                  any changes to the foregoing. All janitorial service to the Lensed Premises shall be
                  arranged for and paid for by Tenant. Tenant shall also be responsible for the
                  maintenance,, and repair, at its sole expense, of all interior systems and lines
                  exclusively serving the Leased Premises, including the water, sewer, mechanical,
                  electrical and plumbing systems,. Tenant shall maintain a contractual maintenance
                  contract on the HVAC system within the Leased Premises and provide a copy of
                  such contract to the Landlord.

                  B.        Landlord's Repair and Maintenance. Landlord shall. at its solo expense
                  and in a commercially reasonably condition. maintain and repair the Building
                  structure, foundation and roof, and all exterior portions of Landlord's Property,
                  including, but not limited to, the partring, driveway, and landscape areas, unless the
                  damage, waste, or need for repair or maintenance is caused by Tenant or Tenant's
                  employees, customers, invitees, agents, or represented ves (collectively the
                  "Associated Parties" of a party), in which case all costs and expenses to maintain or
                  repair Landlord's Property shall be paid by the Tenant. Landlord shall further
                  provide all snow plowing, ice removal, mowing, landscaping, and all other necessary
                  maintenance and replacement of Landlord's Property as reasonably determined by
                  Landlord; provided, however, the Tenant shall be responsible. at its cost, to shovel
                  snow and ice and salt in front of and surrounding the Leased Premises as required.

                  Landlord shall ensure that prior to the Commencement Date, the existing HVAC is
                  in good working order and condition. Landlord will provide Tenant with a letter
                  stating the condition of the HVA.0 from Kalamazoo Mechanical (its IIVAC
                  contractor for 15 years) prior to lease signing. If Kalamazoo Mechanical does not
                  find the existing HVAC system to be in the above stated condition, Landlord will
                  repair or replace the unit prior to occupation of the premises by Tenant. Once
                  Tenant occupies the space, the maintenance and repair of the HVAC system will be
                  the responsibility of the Tenant.

             St-abject to provisions relating to condemnation below or as otherwise set forth in this
     Lease, no abatement, diminution, or reduction of the Rent or other charges required to be paid by
     Tenant pursuant to the terms of this Lease shall be claimed by, or allowed to, Tenant for any
     inconvenience, directly or indirectly, by any present or future federal, state, or local laws, rules,
     requirements, orders, directions, ordinances or regulations or by priorities, rationing or
     curtailment of labor or materials, or by wet, civil commotion, strikes or riots, or any matter or
     thing resulting therefrom, or by any other cause or causes beyond the control of Landlord, nor
     elan this Lease be affected by any suCh causes.

              9.     Utilities. Heat, air conditioning, electrical, water, sewer, and all other utilities
      servicing the Leased Premises shall be arranged and paid for by Tenant. Telephone and cable


                                                                                                        c4A\
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.20 Page 20 of 51




     Lease
     Page 6 of 21

     service provided to the Leased Premises shall be at Tenant's expense and arranged for by it.
     Neither the interruption nor cessation of utility services ("Utilities Stop") shall render the
     Landlord liable in any respect. If a Utilities Stop prevents Tenant from operating its business in
     the Leased Premises in any material respect and if such utility services are not restored within
     three (3) days of such Utilities Stop, then the Rent shall abate until such services are restored. If
     utility services are not restored within thirty (30) days of a Utilities Stop, Tenant shall have the
     right to terminate this Lease. Notwithstanding the foregoing, Rem shall not abate nor shall
     Tenant terminate this Lease due to a Utilities Stop caused by a general outage due to weather or
     other general conditions or to any Utilities Stop caused by Tenant.

             10.    Insurance. Landlord shall keep in force all risk insurance policies covering all
     buildings and other improvements located on Landlord's Property, excluding Tenant
     improvements. Nothing herein shall be deemed to grant to Tenant a beneficial interest in such
     policies. The coverage under such policies shall be of a type and in amounts determined in the
     sole discretion of Landlord, bin at least to replacement costs. Notwithstanding the foregoing,
     Tenant shall insure all of its.own personal property which it brings onto the Leased Premises and
     shall indemnify, defend, and hold Landlord harmless from any loss, costs, or expenses to
     Tenant's own personal property which it must insure hereunder.

            Landlord shall keep in full force a policy of public liability and property damage
     insurance with respect to the Landlord's Property including the Building and Leased Premises, in
     which the limits of public liability shall not be less than $2,000,000 in the aggregate per person
     and per accident and in which the property damage liability shall not be less than $2,000,000.
     The policy shall name Landlord as an insured, and show Tenant as tenant in the Leased
     Premises.

            Tenant shall keep in full force a policy of public liability and property damage insurance
     with respect to the Leased Premises, and the business operated by Tenant in the Leased Premises
     in which the limits of public liability shall not be less than $2,000,000 in the aggregate per
     person and per accident and in which the property damage liability shall not be less than
     $2.000,000. The policy shall name Tenant as an insured, and show Landlord as building owner
     and Landlord, and any person, firms or corporation designated by Landlord, as additional
     insureds.

            A certificate of insurance shall be delivered to Landlord prior to execution of this Lease
     and thereafter when Tenant changes insurance companies or the terms of the policy are modified.

             Each insurance policy required hereunder shall (a) be obtained from companies having a
     minimum rating of A minus (A-) by A.M. Best Rating Company; (b) insure the interests of
     Landlord regardless of any breach or violation by Tenant of warranties, declarations, or
     conditions contained in such policies or any action or inaction of Tenant or of any other person;
     and (c) contain a clause that such all policies and coverages evidenced thereby will be primary
     with respect to any policies carried by Landlord. and that any coverage carried by Landlord will
     be excess insurance.

            11.     Waiver of Subrogation. Landlord and Tenant hereby release and discharge the
     other party, and the other party's employees, agents, and representatives, of and from any and all
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.21 Page 21 of 51




     Lease
     Page 7 of 21

     liability arising from any loss, damage, injury, or death which is actually covered or required to
     be covered under this Lease, by insurance policies obtained by either party related to any losses,
     damages, or injury which occur on the Landlord's Property. Each parry agrees to waive, on
     behalf of itself and its insurers, all rights of subrogation under any policies which are required to
     be 'obtained under this Agreement. If an endorsement by the insurance company is required for
     the waiver of subrogation set forth above, then both parties shall obtain such endorsements

             12. Assiamnent. Landlord understands that Tenant requires the right to sublet or
     assign the Leased Premises or any portion thereof, without any Landlord participation or
     recapture rights, to any reputable tenant subject to Landlord's prior written tonsent, ivhich shall
     not be unreasonably withheld, conditioned or delayed. Landlord agrees to review and consent or
     deny such sublease Or atsignment within ten (10) days of written notice to Landlord form the
     Tenant. Landlord approval. shall not be necessary should Tenant sublet or assign the Leased
     Premises or any portion thereof to any successor to Tenant resulting from a merger or
     consolidation of Tenant and to any entity under the common control of Tenant. None of the
     rights referred to in this request for proposal shall be nullified by the making of an assignment or
     sublease or conditioned upon Tenant's occupancy of any part of the Leased Premises. Any
     profits derived from any sublease shall be Tenant's.

              13. Landlord's Wo k. Landlord shall perform the initial alterations for the Leased
     Premises (collectively the "Landlord's Wodc") and complete the same and turn over the Leased
     Premises to the Tenant at least five (5) days before the Commencement Date. The tentative plans
     and specs for Landlord's Work is set forth on attached Exhibit D and those plaits and
     specifications shall be finalized as soon as possible. If the parties cannot agree on such final
     plans and specifications for Landlord's Work within seven (7) days of the date of full execution
     of this Lease, then Landlord only may terminate this Lease without liability between the parties.
     The panics shall execute a Commencement Date rider after the Commencement Date is
     established in accordance with this Section 13. Landlord shall pay $10,0(30.00 of the cost of
     Landlord's Work and Tenant is committed to paying the remainder within ten (10) days after
     crimpletion of the Landlord's Work and Landlord has sent bills to Tenant for said costs and
     expenses together with all invoices related to same. Tenant's failure to pay any such sum to
     Landlord, after notice and cure period pursuant to Section 24 below, shall be a breach of this
     Lease, and permit Landlord to stop construction and pursue Tenant for all said costs. Tenant
     shall have reasoarable access as approved by the Landlord to the Leased Premises after the
     Effective Date and prior to the Commencement Date, provided that Tenant obtains approval
     front Landlord fox said access and its work does not interfere with Landlord's Work. The parties
     shall cooperate with each other.

             14. Alterations and Fixtures. Tenant shall make no alterations, additions or
     improvements ("Alterations") to the Leased Premises without first obtaining the prior, written
     consent of Landlord, which shall not be unreasonably withheld, delayed or conditioned, and
     which shall include any initial alterations installed prior to the Commencement Date. All
     Alterations made by Tenant (except only movable equipment and fixtures) shall become the
     property of Landlord on the termination of the Lease or the termination of Tenant's occupancy of
     the Leased Premises. Notwithstending the foregoing. Landlord shall also have the right to give
     written notice to Tenant to remove Terrines Alterations, which must be determined at the time of
     approving such Tenant Alterations, and if so directed as part of the consent to Alterations that


                                                                                                             fAtk
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.22 Page 22 of 51




      Lease
      Page 8 of 21

      such must be removed, then in such event, Tenant shall remove them at Tenant's sole cost and
      expenie and Tenant shall repair all portions of the Leased Premises which are damaged or
      destroyed by Tenant's removal of its Alterations to the Leased Premises. If Tenant fails to
      remove all of Tenant's Alterations upon written demand by Landlord, then Landlord may
      remove or dispose of the same, without liability to the Tenant, and the Tenant shall reimburse
      Landlord for all costs and expenses which Landlord incurs in removing, storing and disposing of
      the same.

                IS.    Liability and Indemnity. Except for the willful alai& or gross negligence of
       Landlord or its Associated Parties, Tenant agrees that Landlord and Lancliord's Associated
       Parties. shall not be liable for, and Tenant waives all claims for loss or damage to, Tenant's
       business or dathage or injury to person or property sustained by Tenant or any person claiming
       by, through; or under Tenant, resulting from tiny accident or occurrence in, on or about the
      Landlord's Property, including the Leased Preinises, including, but not limited to, claims for
       loss, theft, damage or injury resulting from (I) any equipment or appurtenances becoming out of
       repair on Landlord's Property;' (2) injury done occasioned by wind, weather or other causes
       beyond the Landlord's reasonable control; (3) bursting or leaking water, gas or steam pipes or
     . breakage or failure of any electrical Circuits, (4) any act or neglect of Tenant Or any occupants of
       the Landlord's Property or any other person; or (5) any other cause of any nature.

              Tenant Shall defend, indemnify and hold Landlord harmless from (1) any liability for
      injury ta persons or property suffered by anyone upon the Leased Premises during the term Of
      this Leak; (2) any work or thing done in, or about the Leased Premises or any part thereof by.
      Tenant or its Associated Parties; (3) any use, non-use, possession; occupation conditian,'
      operation, maintenance or management Of the Leased Premises or any pan thereof by Tenant or
      its Associated Parties; (4) any act or omission of Tenant or any or its Associated Parties; or (5)
      any failure on the part of Tenant to perform or comply with any of the coveninis, agreements,
      terms or conditions -cosi tabled in this Lease with which the Tenant Must comply or perform;
      provided, however, that such damage or injury is due to acts or 'negligence of Tenant, or arises
      out of Tenant's use and/or occupancy of the Leased Premises and said indemnification Shall ROL
     •apply if the injUry or damages set forth above asi the result of the willful or grossly negligent
      acts or omissions of the Landlord, its Associated Panics,

              16.     Liouislated Damages. Should Tenant wrongfully withhold possession of the
      Leased Premises from Landlord after the termination of this Lease and written notice to vacate
      the Leased Premises is given by Landlord to Tenant, the damages for which Tenant shall be
      liable to Landlord for such detention shall be and are hereby liquidated at it sum equal to one
      hundred fifty percent (150%) of. the rate of , rental stipulated herein foi the period of such
      detention, which damages shall be deemed to be reasonable and not a penalty under Michigan
      law. Any holdover by Tenant after the termination of the original Term of this Lease or Renewal
      Period shall be deemed to be a tenancy at will and permit Landlord to terminate Tenant's tenancy
      without itnotice to quit or other notice and allow Landlord to file a complaint for termination of
      Tenant's tenancy under the Summary Proceedings Act and in such event, Tenant shall owe
      Landlord rent and other charges due under this Lease until the date that Tenant vacates the
     •Leased Premises. Notwithstanding the above Tenant shall not have any liability for the first
     •thirty (30) days of possession after the-end of the Lease term.



                                                                                                        ry*
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.23 Page 23 of 51




      Lease
      Page 9 of 21

              17. Rieht to IVIorteate: Attstrnment: Rstonnel Certificate. Landlord reserves the
      right to subject and subordinate this Lease at all times to the lien of any mortgage or mortgages
      now or hereafter placed upon Landlord's interest in the Leased Premises. Tenant covenants and
      agrees to execute and deliver, upon demand but not more than once in any twelve (12) month
      period, such further instrument or instruments subordinating this Lease to a lien of any such
      mortgage or mortgages. Landlord's right to subordinate this Lease shall be coupled with an
      interest and be deemed irrevocable, and Tenant's failure to execute and deliver instruments as
      aforesaid shall be deemed a default in the performance of this Lease, and Landlord may exercise
      any and all remedies accruing to Landlord upon such default by Tenant Tenant agrees to attorn
      to any mortgagee taking possession of the Leased Premises, including the Landlord and any
      successor to Landlord.

              18. Non-Disturbance Aereement Landlord will agree to attempt to provide Tenant
      with a commercially reasonable non-disturbance agreement in favor of Tenant from any ground
      lessors, mortgage holders or lien holders of Landlord currently existing or who later come into
      existence at any time prior to the expiration of the Term of this Lease in consideration of, and as
      a condition precedent to, Tenant's agreement to be bound by the subordination Section of the
      Lease (Section 17). Such agreement shall be provided within sixty (60) days of the
      Commencement Date.

              Notwithstanding the foregoing, the Tenant agrees that its business operations shell not
      disturb the services and other worship activities of the neighboring'VV Ministries church (the
      "Church") located adjacent to the Leased Premises, including because of loud noises, odors,
      glaring lighting, or other nuisance like activities. Currently, the Church conducts its services and
      worship activities on weekdays after 6 p.m. and all day Sunday; however, the Tenant at all limes
      will work with the Church so that its operations are not unreasonably disturbed given the nature
      qf its business.

              19. Improper Use,, Tenant shall not conduct or permit to be conducted on the Leased
      Premises any business which is contrary to any federal, state, or local statutes, laws, rules,
      regulations, or ordinances. Tenant shall not violate any federal, state, or local statute, laws, rules,
      regulations, or ordinances with respect to the Leased Premises and shall hold Landlord harmless
      from any damage accruing to it from the failure of Tenant fully to keep this covenant.

              20.    Damage or Destruction. If the Building Of which the Leased Premises are a part
      shall be damaged or destroyed, Landlord shall restore, repair and rebuild the Leased Premises to
      substantially the condition as it existed immediately prior to such damage or destruction;
      provided, that if the area rendered untenantahie shall exceed twenty (20%) percent of the area of
      the Building or twenty (am) percent of the value of the Building (as reasonably determined by
      Landlord), then Landlord, by written notice to Tenant and within thirty (30) days of the start of
      such period of such damage or destruction, may elect to terminate this Lease. Such thirty (30)
      day period for exercise of Landlord's election to terminate shall be reasonably extended to thirty
      (30) days after settlement or denial of any claim for loss or damage to the Leased Premises,
      which claim is presented to any insurance carrier of Landlord. Should the Landlord fail or refuse
      to fully repair the Leased Premises or the Building within said ninety (90) days, Tenant may
      terminate this Lease.



                                                                                                          pf*
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.24 Page 24 of 51




     Lease
     Page 10 of 21

             If the Leased Premises shall be rendered untenantable, in whole or in part, by reason of
     casualty or other event there shall be an equitable abatement of rent in proportion to the area of
     the Leased Premises that has been damaged to such area immediately before such damage. For
     so long as Tenant shall continue any business on the Leased Premises or any portion thereof or
     shall continue to occupy the Leased Premises or any portion thereof or store property thereon,
     that portion of the Leased Premises shall not be deemed unsuitable or untenantable.

             21.     Security. Landlord does not have a security system at this location. Landlord
     grants Tenant approval to install, at its expense, any security measures deemed necessary, as
     long as it does not negatively impact Landlord or landlord's other Tenants. The same shall at all
     times remain in working order and be part of the Leased Premises (and not retained by Tenant)
     after termination of this Lease.

             22.     Condemnation. If the whole or any part of the Leased Premises shall be taken by
     the power of eminent domain, this Lease shall cease as to the pan taken as of the date title shall
     vest in the condemnor; and the rent reserved shall then abate proportionately as to the part so
     taken, or shall cease if the entire Leased Premises shall be taken. A sale in lieu of condemnation
     shall be considered a "taking." At the option of either party, this Lease shall terminate if the part
     of the Leased Premises so taken shall be such so as to prevent the continued operation of
     Tenant's normal business activity on the Leased Premises. Tenant shall not share in the proceeds
     of any condemnation award except as to an award made to Tenant for cost of moving, loss of
     business, and trade fixtures, and after payment of Tenant's fair share of the expenses and fees of
     obtaining such award. If neither party elects in writing to terminate this Lease within thirty (30)
     days of a partial taking by giving written notice of election to the then party. Landlord shall,
     upon receipt of the award for taking, make the necessary repairs and alterations so as to
     constitute the portion of the Leased Premises not taken a complete architectural unit.

             23.     Construction Liens. Tenant will not create or permit to be created, or to remain,
     and will promptly discharge at its sole cost and expense, any lien, encumbrance or charge upon
     the Leased Premises or any part thereof, or upon Tenant's leasehold interest therein within thirty
     (30) days after request thereof by Landlord.

             24.    Default and Reentry. Tenant shall observe and perform all the covenants,
     conditions, and agreements herein. Tenant shall be in default of this Lease if Tenant:

            a.      shall default in the payment of any installment of Base Rent, Additional Rent, or
     any other sum specifically to be paid by Tenant hereunder and such default shall not have been
     cured within ten (10) days after landlord gives Tenant written notice specifying such default
     (provided that if Tenant fails to pay Rent or Additional Rent timely on three (3) or more
     occasions during the Term of this Lease, then Tenant shall not be given a cure period to pay said
     Rent or Additional Rent nor shall Tenant have the right to redeem once a Judgment has been
     entered in any summary proceeding action); or

            b.      shall default in the observance or performance of any of Tenant's covenants,
     agreements or obligations hereunder, other than the covenants to pay Rent or any other sum
     herein specified to be paid by Tenant, and such default shall not have been cured within thirty
     (30) days after Landlord shall have given to Tenant written notice specifying such default


                                                                                                         011\
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.25 Page 25 of 51




      Lease
      Page 11. of 21

      (provided, however, that if the default complaint shall be of such nature that the same cannot be
      completely remedied or cured within such thirty (30) day period, then such default shall not be
      an enforceable default against Tenant for the purposes of this paragraph if Tenant shall have
      commenced curing such default within such thirty (30) day period and shall proceed with
      reasonable diligence and in good faith to remedy the default complained of) provided however,
      that if Tenant fails to comply with this Lease and receives three (3) or more notices to cure the
      same during the Term of this Lease, then thereafter, Landlord may enforce default with notice to
      Tenant and Tenant shall not have the tight to redeem any such default thereafter if Landlord
      terminates Tenant's tenancy whether by summary proceedings or otherwise); or

             c.      shall, finally and without further possibility of appeal or review, (i) be adjudicated
      bankrupt or insolvent, or (ii) have a receiver or trustee. appointed for all or substantially all of its
      business or assets on the ground of Tenant's insolvency. or (iii) suffer an order to be entered
      approving of a petition filed against Tenant seek lug reorganization of Teitant under the federal
      bankruptcy-laws or any other applicable law or sratute of the United States or any State thereof;
      or

               If Tenant 'defaults under this Lease as set forth above, Landlord may terminate the Leise
      and re-enter and repossess the Leased Premises. Landlord May, became of the forfeiture-of the
     ,Lease, terminate this Lease by. filing a summary proceedings- action. or may take any o- ther action
     . which is provided under Michigan law. Landlord May, Without cancellation of this Lease, avail
      itself of the privilege of possession above mentioned, and tele the Leased Premises in its Own
      name as agent of Tenant for such Rent and u-Pon such menus as Landlord may-deem advisable,
      and if the full amounts due by Tenant under the Lease have not been paid to Landlord, Tenant
      shall pay all deficiencies, including any expense incurred by such miming, including, but not
      limited to, the Cost of renting, altering and redecorating and all of Lindlord's attorney fees and
      court costs related thereto, whether 'suit is filed by Landlord or not, and no breach or default by
      Tenant shall be deemed cured until Tenant has paid all of Landlord's costs related lo Tenant's
      default, Landlord may relet the Leased Premises for the balance of Tenant's unexpired Lease
     ' Term, or any portion thereOf, Or mkt the Leased Pitmises beyond the unexpired Lease Term,
     •without releasing Tenant from Tenant's obligation hereunder to pay ill deficiencies and expenses
     •incurred by relating, altering and redecorating and any other amounts due by Tenant hereunder.
       Landlord agrees to Make a commercially reasonable effort. to mitigate the loss by leasing the
       Leased

              25.    Landlord's Inspection. Landlord shall have the right to enter the Leased
      Premises at all reasonable hours with notice, except in the case of an emergency where notice
      will not be required, to exhibit (only during the last 90 days of the lease to prospective tenants)
      or examine the same, CO make welt repairs, additions or alterations as may be necessary foethe
      Safety, improvement or preservation thereof, or of any part of the Building of which the Leased
                                                                                                    _
      Premises are a part.

             26.     Waiver No waiver Of any condition of this 'Lease , shall be implied from
      Landlord's omission to declare a forfeiture on account of its violation, if such violation be
      Continued or repeated. No express waiver shall affect any other than the conditions spe,cified.
      and that only as Spe.cifiCally stared. Any waiver by either party of any provision of this Lease
      shall not imply a sating-dem waiver of that or any other provision, and any failure to enforce ,


                                                                                                             nAN
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.26 Page 26 of 51




     Lease
     Page 12 of 21

     strict performance of any provision of this Lease shall not be construed as a waiver or
     relinquishment to enforce strict performance in respect to such provision on any future occasion.

            27.      Payment after Terminatiem. No payment of money by Tenant to Landlord after
     the termination of this Lease, or after giving of any required notice by Landlord to Tenant, shall
     reinstate, continue or extend the terms of this Lease or affect any notice given to Tenant prior to
     the payment of such money, it being agreed that, after the service of notice of the
     commencement of a suit or after final judgment granting Landlord possession of the Leased
     Premises, Landlord may receive and collect any sums of rent due or any other sums of money
     due under the terms of this Lease, and the payment of such sums of money, whether as rent or
     otherwise, shall not waive said notice or in any manner affect any pending suit or any judgment
     theretofore obtained.

              28.    Personal Property After Terminaticei. If Tenant shall fail to remove all of its
     personal property or trade fixtures from the Leased Premises after termination of this Lease for
     any cause whatsoever, Landlord may, at its option, remove the same in any manner that Landlord
     shall choose, and store said property or fixtures without liability to Tenant for loss thereof, and
     Tenant agrees to pay Landlord, on demand, any and all expenses incurred in such removal,
     including court costs and attorneys fee and storage charges on such effects for any length of time
     the same shall be in Landlord's possession; or Landlord may, at its option, without notice or
     liability to Tenant, dispose of or destroy said property or fixtures, or sell the same, or any portion
     of the same, at private sale and without legal process, for such price as Landlord may obtain and
     apply the proceeds of such sale upon any amounts due under this Lease from Tenant to Landlord
     and all expenses related to the removal and sale of said property and fixtures. Any remaining
     balance shall be paid to the Tenant.

             29.    Remedies Not Exclusive. Except as expressly set forth herein, all rights and
     remedies of Landlord or Tenant herein shall be cumulative, and none shall be exclusive of any
     other rights and remedies allowed by law.

            30.     Notices. Whenever in this Lease it shall be required or permitted that notice or
     demand be given or served by either party upon the other, such notice or demand shall be in
     writing and shall be deemed to have been duly given or served upon deposit in the United States
     Mail, postage prepaid, or sent by overnight delivery and addressed as follows:

                     To Landlord:           MarketPlace North, LLC
                                            Attn: Thomas D. Meyer
                                            54-14 Main Street
                                            P.O. Box 350
                                            Three Rivers, MI 49093

                     with a copy to:        Jeffrey D. Swenarton
                                            Kreis, Ended., Hudgins & Borsos, P.C.
                                            One Moorsbridge, P.O. Box 4010
                                            Kalamazoo, MI 49003-4010




                                                                                                              pf‘'
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.27 Page 27 of 51




     Lease
     Page 13 of 21

                     To Tenant              Motion Industries, Inc.
                                            1605 Alton Rd.
                                            Birmingham, AL 35210

            31. Sians. Tenant may install , signs on the Leased Premises only With the prior
     written consent of the Landlord, whose consent shall not be unreasonably withheld. conditioned,
     or delayed, and provided the same comply with all local ordinances. Tenant shall remove its
     signs upon• termination of this Lease at its cost and repair any damage to the Leased Premises
     caused by such removal.

             32.     Broker. Landlord shall pay Landlord's Broker a fee per listing agreement which
     fee shall be split equally with the Tenant's Broker. No other commissions or fees shall be paid.

                     Landlord's Broker: Maureen T. Daniel
                                         Callender Commercial
                                         628W. Milham Avenue
                                         Portage, Mr 49024

                     Tenant's Broker:       Jay Cook
                                            CRESA Chicago
                                            150N. Wacker Drive, Suite 2900
                                            Chicago, IL 60606

     Landlord and Tenant shall indeinnify each other from the claims of any other agents or brokers
     claiming by or through, the Landlord or Tenant, respectively. The provisions of this Section 35
     shall survive the expiration or earlier termination of this Lease.

             33.      Condition of Leased Premises. Except as otherwise set forth in this Lease and ,
      except for Landlord's Work, the Leased Premises shall be delivered to Tenant, and Tenant
      accepts the Leased Premises in "AS IS," WHERE IS" condition,. and hereby warrants that
      Landlord shall have no responsibilities with respect to any condition of the Leased Premises
      except as specifically set forth herein, including, but not limited to, any physical, structural or
      environmental condition of the Leased Premises. Landlord represents and warrants that as of
      the Commencement Date: (1) the Leased Premises and the Building are in good condition and
      repair; (ii) that all electrical, plumbing, heating, ventilating, air conditioning, water heating and
      sprinkler (if any) systems and $1 fixtures; components and equipment in and serving the Leased
      Premises are in good condition and in proper working order; and (iii) that the Building and the
      Leased Premises shall be in compliance with all present and applicable Federal, State and local
      environmental, safety, health, public deComitiadation (ADA), zoning and building laws, codes,
      ordinances, rules, regulations ("Applicable Codes"). If the Leased Premises are or are later
     •alleged to be in violation of Applicable Codes due to conditions in existence on the
     •Commencement Date- or because of conditions not related to Tenant's use of the Leased
      Premises. It shall be Landlord's responsibility, at Landlord's sole costt, to resolve such violation
      and/or bring the Leased Premises into compliance therewith.

             34.    Landlord's Advances. If. Tenant shall default in any payment or expenditure
     other than rent required to be paid or_ _expended by Tenant under the terms hereof, Landlord may,
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.28 Page 28 of 51




      Lease
      Page 14 of 21

      at its option and after applicable notice and cure periods, make such payment or expenditure, in
      which event the amount thereof shall be payable as rental to Landlord by Tenant on the next
      ensuing rem day, together with interest at twenty (20%) percent per annum or the highest tete
      allowed by law, whichever is less, from the date of such payment or expenditure by Landlord
      until repayment thereof. On default in such payment, Landlord shall have the same remedies as
      on default in payment of rent.

              35.     Interest. Any installment of monthly rent payable hereunder by Tenant to
      Landlord not paid within ten (10) days of receipt of written notice from Landlord shall bear
      interest at the rate of ten (10%) percent per annum from and after the due date until the same
      shall be paid, at the sole. option of Landlord. By charging interest on payments which shall be
      overdue, Landlord shall not be deemed to have waived its right CO declare a default in the Lease
      and demand possession.

              36.    Shosvine of Leased Premises. For a period commencing ninety (90) days prior
      to the termination of this Lease. Landlord may show the Leased Premises to prospective Tenants.

             37. peaceful Possession. Tenant, on paying the. rental herein provided, and
      performing all the covenants and. agreements herein contained to he performed by it, in the
      manner and at the time set therefor, shall and may peacefully and quietly have, hold and occupy
      the Leased Premises for the Term.

             38.    Interpretation. All negotiations. considerations, representations, and
      understandings between the parties are incorporated herein, and may be modified or altered only
      by agreement in writing between the parties,

              39.     Partial Invaliditv. If any term, covenant or condition of this Lease or the
      application thereof to any person or circumstance shall, to any extent, be invalid or
      unenforceable, the remainder of this Lease, or the application of such term, covenant or
      condition to persons or chturnstances other than those as to which it is held invalid or
      unenforceable, shall not be affected thereby and each term, covenant or condition of this Lease
      shall be valid and enforced to the fullest extent permitted by law.

             40.      Islo Option. The submission of this Lease for examination does not constitute a
      reservation of or option for the demised Leased Premises.

              41.    Sale of Leased Premises. Upon any sale or transfer, including any transfer by
      operation of law, of the Leased Premises, Landlord shall be relieved from all subsequent
      obligations under this Lease.

              42.     Captions. The captions in this Lease are inserted only for convenience and are
      not to be construed as part of this Lease or as in any way affecting it.

              43.     Bindine Effect. The covenants, conditions and agreements made and entered
      into by the parties hereto shall inure to the benefit of any shall be binding upon their respective
      heirs, legal representatives, successors and assigns, as the case may be. If more than one person
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.29 Page 29 of 51




      Lease
      Page 15 of 21

      signs this Lease as Tenant or Landlord, the provisions hereof shall bind them jointly and
      severally.

             44.     Building Rwandans. Tenant shall comply with any nondiscriminatory rtiles
      and regulations which are developed by Landlord from time to time which apply to tenants of the
      Landlontrs Property. These rules and regulations shall include those which apply to the use,
      sharing, and maintenance of the Loading Dock Space as described above.

            45.    ParkinpfLandlore's Prop _Fly A terations. Tenant shall have the right to use, ill
     common with other tenants or occupants of the buildings on Me Landlord's Property, the parking
     area which may be established or altered by Landlord at any time, from time to time, during the
     term hereof. Landlord's sole obligation with respect to patting shall be to provide sufficient
     parking spaces so as to comply with local laws. The parking area shell be. lighted and maintained
     by Landlord. Landlord shall be entitled to construct, at any time, additional buildings anti
     improvements on Landlord's Property, including in the existing parking area, or otherwise alter
     Landlord's Property.

              46.     Environmental. Tenant shall strictly comply with all federal, state and local
      statutes, laws, rules or regulations pertaining to environmental matters and applicable to the
      operation of Tenant's business in the Leased Premises. Tenant shall not MOW any hazardous or
      toxic materials or substances on the Leased Premises. Tenant shall defend, indemnify, and hold
      Landlord harmless from any and all loss, cost. expense, damage or claim, of whatever name or
      nature, arising out of spill or release of any such hazardous substances on the Leased Premises
      by Tenant or Tenant's Associated Parties. Landlord represents to best of its knowledge that no
      environmental issue or violation exists ai the Building or Leased Premises as of the Lease
      commencement.

              47.   Time of Eskence. It is expressly understood and agreed by the parties hereto that
      TIME SHALL BE DEEMED AS OF THE VERV ESSENCE OF 'THIS AGREEMENT and ail
      stipulations and agreements herein contained shall apply to and bind the heirs, executors,
      administrators, successors, executors, administrators, successors, and assigns of the panics
      hereto.

              48.    Americans with Disabilities Act. Tenant shall, at all times and at its own
      expense, comply with all federal, state and local laws, rules, regulations, ordinances and
      requirements regarding making facilities accessible to disabled persons, including, without
      limitation, the Americans with Disabilities Acr (the "Ace') with respect to the interior of the
      Leased Premises required solely by reason of Tenant's use and occupancy of the Leased
      Premises and to any Tenant's improvements, 'fixtures, and ulterations. Tenant shall defend,
      indemnify and hold Landlord harmless from all claims, costs and liabilities, including reasonable
      attorneys' fees and costs actually occurred, arising out of or in connection with Tenant's failure
      to comply with the Act as required pursuant to the terms hereof. Landlord represents that as of
      the Lease commencement date, the Building and. Leased Premises are in cotnplianee with the
      Act.

             49.    Counterparts: Signatures. This document may be executed in one or more
      counterparts which when taken together shall be deemed to be (Hie instrument, and facsimile or
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.30 Page 30 of 51




     Lease
     Page 16 of 21

     portable data format (PD) copies of signatures on any such counterparts shall be deemed an
     original signature.

            SO.      OFAC Compliance. Each party shall take any actions that may be required to
     comply with the terms of the USA Patriot Act of 2001, as amended, any regulations promulgated
     under the foregoing law, Executive Order No. 13224 on Terrorist Financing, any sanctions
     program administrated by the U.S. Department of Treasury's Office of Foreiin Asset Control or
     Financial Crimes Enforcement Network, or any 'other laws, regulations, executive orders or
     government programs designed to combat terrorism or money laundering, if applicable, with
     respect to the Lease. Each party represents and warrants to the other party that it is not an entity
     named on the List of Specially Designated Nationals and Blocked Persons maintained by the
     U.S. Department of Treasury, as last updated prior to the date of this Lease.


                                         (Signature Page to Follow)




                                                                                                            610(\
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.31 Page 31 of 51




      Lease '
      Page 17 of 21

             IN wmess WHEREOF, the parties hereto have executed this Lease by its authorized
      representative.



      LANDLORD:                                           TENANT:

      IvlarketPlace North, LLC, a                         Motion Industries, Inc.
      Michigan limited liability company


                                                          By: '77
      Thomas D. Meyer
      Its: Member                                         Authorized Motion Industries Inc. signatory


      Date: •                                             Dated:            0

                                               Effective Date

      The Effective Date shall be 05-102.1 11                  , 2018, which shall be the date on which
      the last party to sign this Agreement signs this Agreement.
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.32 Page 32 of 51




     Lease
     Page 113 of 21

                                        EXHIBIT A
                                      LtriDelotnion


                                           em•••••••=.•


                      Pazeel 4;
                      75 051 510 005 00            THREE RIVERS SCHOOL'
                                                   School: 75080.
                Prop Addf: 300 ENTERPRISE DR
                Legal Description:
                CON AT V 1/4 COR SEC 7 T63 RUM TEl S PL( 1/4 LW
               ;577.60 FT TA 8 090 64M E ALG C/L ENTERPRISE DR
               1497.35 rT TO POE TB W OOD 111 408 W 342.36 PT TB V
                 000 01M 125 W 92.06 FT TI! N 89D 58M 485 E 10 FT TB N
                 OOD 01M 125 W 143.16 FT TB S 89D 54M B ALG C/L
               'MOVERS LAND 698.50 PT TB S 337.67 FT TB SNLY ALG
               1 238.76 FT RAD CURVE TO RGT 367.23 FT TR M 89D 54M 0
               IALG.C/L ENTERPRISE DR 368.17 FT TO POE. CITY OF
                            *BALANCE OF DESCRIPTION ON FILE*
        Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.33 Page 33 of 51




             Lease
             Page 19 of 21




                                                                         •
                                            =mart Et
                                                                6   ••




1




                             •




                                                  ig
                                             LiNgOl r5VOrth
                                             44.
                                            -7.  :Y
                                                Ar
                                             ykr.r  :0703cgen




    •
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.34 Page 34 of 51




    Lease
    Page 20 of 21

                                  EXII031T C




                                                           1




                          1!                                   rn
                                               ollh


                                                1

                             tretterse
                           Ono&




    Nate11143
    Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.35 Page 35 of 51




a
         Lease
         Page 21 of 21

                                                        EXHIBIT D

                                                LANDLORD'S WORK



           tzodi     oadidoota        Wave Rohde' overhead di
           lazdire
           area




                                                                                         amprial Aka
                                                                                            aavai             hover /
                                                                                                              swap


                         Suite 360—proposed floor plan                                kiltroom      capita,

                                                                            eas       2, L7
                                     7,086 sf                                                       flI

                                                                            pada
                                 Revised 11/21/17                                  leesorrestri        erk.
                                                                                   9*V
                                                                                                    22112

                                                                adliactaitasoott envy,        \
                                                                                              dem
                                                                in Rao ideal roads

         SCOPE OF WORICt.

         1-provide architectural and/or construction drawings for buildout.
         2-install walls, dry‘valled, mudded. taped and painted for 12' x 12' manager office, 12' x 16'
                 conference room, 9' x 8' restroom, 12'x 17' kitchen, 14' x 24' general office, and small
                 mop sink/hand sink area.
         3-install drop ceiling grids and ceiling panels in above-mentioned rooms
         4-install 1 doorway with door to restroom and manager office; install 2 doorways with door to
                 conference room, kitchen and general office
         4-install 2' x 4' fluorescent light fixtures in above mentioned rooms, and electrical outlets in
                 wails per code requirements.
         5-install HVAC ductwork to each of the above-mentioned rooms.
         6-install all restroom fixtures, including toilet, sink, grab bars, mirror - all to ADA
                 specifications.
         7-install mop sink and hand sink next to electrical panel room as shown.
         8-install closet at the end Of hallway next to conference room with door(s).
         9-install glass panel "window" in office so that Tenant may see into warehouse area.
         10-install glass panel window in general office in exterior wall.
         11-remove existing overhead door, and replace with larger, wider overhead door in same
                 location.
         12-install 2 walls of kitchen cabinetry in kitchen as shown in floor plan with one sink. Tenant to
                 determine if any appliances are required.

         *Landlord and Tenant to agree on specifications of buildouL


                                                                                                                        rv\V
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.36 Page 36 of 51
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.37 Page 37 of 51
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.38 Page 38 of 51
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.39 Page 39 of 51
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.40 Page 40 of 51
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.41 Page 41 of 51
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.42 Page 42 of 51
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.43 Page 43 of 51
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.44 Page 44 of 51
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.45 Page 45 of 51
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.46 Page 46 of 51
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.47 Page 47 of 51
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.48 Page 48 of 51
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.49 Page 49 of 51
 Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.50 Page 50 of 51




                           STATE OF MICHIGAN
       IN THE 45TH CIRCUIT COURT FOR THE COUNTY OF ST. JOSEPH

  MarketPlace North, LLC,

             Plaintiff,
  v.                                       Case No. 2019-565-CK

  Motion Industries, Inc.,

             Defendant.


Stephen J. Hessen (P41663)              John A. Conway (P80364)
Kreis, Enderle, Hudgins & Borsos,       SouthBank Legal: LaDue | Curran | Kuehn
PO Box 4010                            100 E. Wayne Street, Suite 300
Kalamazoo, MI 49003                    South Bend, IN 46601
269-324-3000                           (574) 968-0760
shessen@kreisenderle.com               (574) 968-0761 (fax)
                                       jconway@southbank.legal



                 NOTICE OF FILING NOTICE OF REMOVAL
       The Defendant, Motion Industries, Inc., has removed this case to the United
States District Court for the Western District of Michigan, Southern Division.
Motion Industries, Inc.’s Notice of Removal is attached.


                                       Respectfully submitted,

                                       /s/John A. Conway
                                       John A. Conway (P80364)
                                       SouthBank Legal: LaDue | Curran |Kuehn
                                       100 E. Wayne Street, Suite 300
                                       South Bend, IN 46601
                                       Tel: (574) 968-0760
                                       Fax: (574) 968-0761
                                       jconway@southbank.legal


                                       Attorney for Defendant Motion Industries,
                                       Inc.
Case 1:19-cv-00702-JTN-ESC ECF No. 1 filed 08/29/19 PageID.51 Page 51 of 51



                          CERTIFICATE OF SERVICE
I certify that on August 29, 2019, I served the foregoing document with, via regular

   US first class mail, correct postage prepaid to the following counsel of record:

            Stephen J. Hessen (P41663)
            Kreis, Enderle, Hudgins & Borsos, P.C.
            P.O. Box 4010
            Kalamazoo, MI 49003


                                       /s/John A. Conway
                                       John A. Conway
